Judgment of the Supreme Court, New York County (John A.K. Bradley, J.), rendered on April 4, 1990, convicting defendant, following a jury trial, of criminal sale of a controlled substance in the third degree and sentencing him, as a predicate felon, to an indeterminate term of imprisonment of from 8 to 16 years, is affirmed.
Defendant was convicted of the sale of two vials of crack cocaine to an undercover police officer for $10 in prerecorded "buy” money. The officer testified at trial that the co-defendant gestured to defendant, who approached, negotiated the sale and directed the officer to pay the co-defendant. Defendant was arrested minutes later in possession of $5 of the "buy money”. The delivery by the court of a charge on accessorial liability, the jury having only requested a definition of the term "sale”, was not reversible error. Although the instruction was not responsive to the jury’s question, it could not have prejudiced defendant. Since accessorial liability was not in issue at trial, the jury could not have attached any particular significance to this charge, and, in any event, any error is harmless in view of the overwhelming evidence of defendant’s guilt (People v Newton, 120 AD2d 751).
As for defendant’s sentence, it is not excessive under the circumstances herein. Defendant is clearly an experienced drug dealer who has, over the past eleven years, accumulated approximately thirty misdemeanor convictions, most of them for the sale and possession of marijuana. He has also engaged in some larcenies, including one that resulted in his receiving a felony conviction for grand larceny in the third degree, thereby rendering him a second felony offender. Considering defendant’s unrelenting criminal history extending over a long period of time, the trial court did not abuse its discretion in imposing sentence. Further, a court may properly assess a higher sentence after trial than what has previously been offered as part of a plea bargain (People v Pena, 50 NY2d 400, cert denied 449 US 1087). Concur—Sullivan, J. P., Milonas, Asch and Kassal, JJ.